Citation Nr: 1715252	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  07-10 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

2.  Whether the appellant filed a timely notice of disagreement (NOD) with a January 2012 rating decision, awarding an effective date of November 27, 2006, for a grant of special monthly compensation based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Dale K. Graham, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1964, August 1967 to May 1969, and August 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma:  a March 2007 rating decision denying entitlement to a TDIU and a February 2014 administrative decision finding untimely the Veteran's disagreement with the effective date assigned for the award of special monthly compensation based on loss of use of a creative organ.  

A hearing was held on March 2010, by means of video conferencing equipment with the appellant in Muskogee, Oklahoma, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file. 

In December 2012, the Board issued a decision denying entitlement to TDIU.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a May 2014 memorandum decision, the Court vacated that portion of the Board's decision and remanded the matter to the Board for development consistent with the decision.

In January 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development and consideration.  

The issue of whether the appellant filed a timely NOD with regard to a January 2012 decision assigning an effective date of November 27, 2006, for the award of special monthly compensation based on loss of use of a creative organ is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service connected disabilities include the following:  depression associated with tinnitus; recurrent urethral stricture; bunionectomy of the left foot; tinnitus; and bilateral hearing loss.  

2.  As of November 27, 2006, his combined disability rating is 80 percent.

3.  Resolving all reasonable doubt in the Veteran's favor, his service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a grant of entitlement to TDIU are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to TDIU benefits.  Based on the evidence of record, the Board finds that entitlement to a TDIU based on his service-connected disabilities is warranted.

A TDIU may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a). 

The Veteran's service connected disabilities include the following:  depression associated with tinnitus, rated at 50 percent from November 27, 2006, and 70 percent since March 2, 2016; recurrent urethral stricture, rated at 40 percent since July 18, 2006; bunionectomy of the left foot, rated at July 28, 2005; tinnitus, rated at 10 percent; and  bilateral hearing loss, rated at 0 percent.  As of November 27, 2006, his combined disability rating is 80 percent, which meets the schedular criteria for TDIU pursuant to 38 C.F.R. § 4.16(a).

In his application for a TDIU, the Veteran noted that his highest year of education was high school.  He reported that he last worked in April 2005 for the Beardsley School District. 

In an April 2005 treating physician's permanent and stationary report, the Veteran's chief complaint was right knee pain.  It was noted that he was employed by Beardsley School district as a custodian/groundskeeper.  The Veteran worked for the employer for six years, and since the injury, he missed eight or nine days from work.  

In the July 2005 progress report, the Veteran still had pain in his knee.  It was noted that he could certainly return to light duty work with no kneeling and squatting. 

In a February 2007 response from Beardsley School District, it was noted that the Veteran had an injury to the knee and that he left in June 2005 due to the injury that occurred while he was employed by the Beardsley School District.  The District tried to accommodate the Veteran, but he did not want to perform the "seat work only" that was offered to him and ended his employment on June 15, 2005.

In his September 2007 VA Form 9, the Veteran stated that his Social Security benefits were based on his service-connected tinnitus that keeps him stressed with no sleep. 
On a February 2006 VA examination report, it was noted that the Veteran had increasing communication difficulty and that his tinnitus kept him up at night even with the sleeping medication currently prescribed.  The Veteran also reported that the tinnitus was more pronounced in the evening.  

On a July 2010 VA audio examination report, the examiner noted that the Veteran's hearing loss should not preclude him from obtaining or maintaining gainful employment in his chosen profession.

On a September 2010 VA examination report regarding his urethral stricture disability, it was noted the Veteran was not working but there is no additional comment as to his employability.  

Following the Board's January 2015 Remand, a May 2015 Disability Benefits Questionnaire (DBQ) reflected that the level of severity of the Veteran's psychiatric disorder caused occupational and social impairment with reduced reliability and productivity.  No comment as to the Veteran's employability was provided.

The Veteran submitted a report, dated April 2016, signed by a psychiatrist who noted that the Veteran's hearing loss and tinnitus have made him irritable, depressed, and difficult to get along with.  The doctor noted that the Veteran was chronically sleep deprived due to tinnitus waking him at night.  She ultimately concluded that the Veteran is unemployable due to the severity of his depressive symptoms.  

Most recently, VA requested a review of the evidence pursuant to the Acceptable Clinical Evidence (ACE) process in November 2016 to provide additional comment on the issue of whether the Veteran is able to obtain and maintain substantially gainful employment.  Taking each disability in turn, the examiner stated that due to the Veteran's hearing loss, he should avoid environments with loud noises and he would benefit from a position working with smaller numbers of people.  As for his tinnitus, the examiner found that it is not a condition that is duty limiting, and it has not limited his lifestyle activities, despite the Veteran's report that his inability to sleep due to the constant nature of his tinnitus results in stress and depression, making him more irritable with people, but it has not prevented him from participating in his recreation most days.

The effect of the Veteran's bunionectomy of the left foot would limit those occupational functions that include prolonged walking, prolonged standing, standing on the tip toes of the foot, and squatting.  It would further limit any activity that puts added pressure on the foot, such as running or jumping.  The examiner stated the Veteran would need to be assigned to more sedentary work.

As for the service connection stricture of the urethra, although it would not be duty limiting, accommodations for elimination would be required.  Finally, the examiner stated that the Veteran may have limitations in problem solving due to depression.

The examiner determined that the combined effect of the Veteran's service connected disabilities on his employability would be limited to those occupations that require extended standing or walking, or would require any squatting or standing on toes, or running.  Further, he would be limited in those occupations that do not have accessible bathroom facilities.  He would not be limited in sedentary (as opposed to more active) or light duty employment with limited background noise.

The VA treatment records reveal the Veteran's complaints regarding his tinnitus and the impact it has on his daily functioning.  Further, the records show that the Veteran has recurrent infections with respect to his service-connected urethral stricture, has had to visit the emergency room, and must void many times during the day and at night.  The records also contain intermittent complaints of foot pain and show his treatment for his service-connected psychiatric disorder.  

Here, the Board notes the evidence is conflicting as to the Veteran's employability.  The earlier VA examinations do not support a finding that the Veteran's disabilities interfere with his ability to obtain and maintain substantially gainful employment.  On the other hand, the April 2016 DBQ signed by a psychiatrist does find that the Veteran is unemployable primarily due to his psychiatric disorder.  The November 2016 ACE review also shows significant restrictions in the employment the Veteran would be able to obtain as a result of the combined effect of his service-connected disabilities.  

The evidentiary standard for TDIU opinions is not whether the average person would be precluded from substantially gainful employment, but whether the specific Veteran would be so precluded as a result of service-connected disabilities.  Here, the evidence shows the Veteran was previously employed as a custodian/groundskeeper, which is an occupation requiring prolonged standing or walking.  Thus, when considering this specific Veteran's disabilities in connection with his employability, the evidence of record establishes entitlement to TDIU.  


ORDER

Entitlement to a TDIU is granted. 


REMAND

As noted in the Introduction, the remaining matter on appeal was most recently remanded by the Board in January 2015.  In relevant part, the January 2015 Board Remand requested the RO issue the Veteran a SOC regarding the issue of timeliness of his NOD with the effective dates assigned for the award of SMC, which would allow Veteran to perfect this appeal.  Such order remains uncompleted, and the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

Conduct any development deemed necessary, then readjudicate the issue of whether a notice of disagreement with the effective date assigned for SMC based on loss of use of a creative organ was timely filed, and issue a Statement of the Case addressing the issue.  The appellant and his representative should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to this issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


